Filed 12/8/17

                           CERTIFIED FOR PUBLICATION


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                      DIVISION TWO



 In re M.L., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                     E068050
          Plaintiff and Respondent,
                                                     (Super.Ct.No. RIJ1600763)
 v.
                                                     OPINION
 M.L.,

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Walter H. Kubelun,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)

         Steven A. Brody, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, and Steve Oetting, Tami




                                             1
Falkenstein Hennick, and Teresa Torreblanca, Deputy Attorneys General, for Plaintiff

and Respondent.

       Defendant and appellant, M.L. (Minor), completed a program of informal

supervision under Welfare and Institutions Code section 6541 after the People alleged

Minor had unlawfully possessed a knife upon school grounds. (Pen. Code, § 626.10,

subd. (a); ¶ 1.) Prior to the court’s dismissal of the petition and order sealing Minor’s

records, Minor’s counsel requested that the court seal Minor’s school records as well; the

court declined to do so. On appeal, Minor contends the court erred by denying the

request. We affirm.

                              I. PROCEDURAL HISTORY

       On September 14, 2016, the People filed a section 602 petition alleging Minor had

unlawfully possessed a knife upon school grounds. On October 4, 2016, the parties

entered into a negotiated disposition pursuant to section 654 wherein Minor would serve

six months on informal probation; upon successful completion of the period of informal

probation, the parties agreed Minor’s petition would be dismissed.

       In a probation review memorandum filed on March 22, 2017, the probation officer

indicated Minor had successfully completed his period of informal probation. The

probation officer recommended that the court dismiss the petition. At a hearing on




       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                              2
March 27, 2017, Minor’s counsel requested that Minor’s school records be sealed. The

People objected.

       The court dismissed the petition and sealed Minor’s juvenile records. With

respect to the request to seal Minor’s school records, the court denied the request: “As to

the school information being sealed, the Court is unwilling to seal, at this point in time,

using its discretion. I’m unsure how it would relate to the rehabilitation of the minor at

this point in time. However, should the minor want to obtain his records and indicate

which of those records he would request to be sealed and the reasons for that sealing, I’d

be more than happy to look at those records. The Court cannot be sure without seeing the

records what would be sealed, if it would be substantial enough to protect the minor, if it

is warranted, or protect other minors at the school.”

       The court further noted that: “I will not seal the school records at this time. But

that issue remains open, should the minor want to present those records to the Court, and

I’d allow the People to be heard on those specific records.” Minor’s counsel replied: “I

don’t believe there’s a requirement that the minor provide the specific school records.

There’s nothing in [section] 786 that requires that.” Minor’s counsel argued: “Going

forward, he’ll be applying for colleges. He’ll be applying for different programs at

school. And it’s in his best interest to not have this available.”

       The court responded: “And, again, the Court’s ruling stands. I can appreciate all

of those issues. But for the reasons stated on the record, I’m not denying it or granting it.




                                              3
I’m allowing . . . the minor to provide the Court with more information, so the Court can

make an accurate record and determination.”

       The court further observed: “You’re correct, . . . [section] 786 does not require

that the minor provide his school records. . . . I’ve reviewed this area of law. I think it’s

important to fully protect the minor. I’m not willing to leave it up to the school district or

a school clerk or whatever you want to have to interpret the record of sealing, no matter

how specific it may be. I believe some records might not be sealed for some reason. I

believe some that should not be sealed, might get sealed. In protection of other minors on

campus, that might need to be done. Therefore, the Court is hesitant to make any type

of—or attempt to make any type of blanket orders that would hinder the minor’s future,

put at risk other youth. Therefore, the Court is requiring those records but only those that

the minor feels need to be sealed. He has full access to his records. He is absolutely able

to get his records. So if it’s important to the minor, he absolutely can bring this back to

the Court’s attention. So, again, I’m not denying the request at this point in time. The

Court is just not comfortable, under the circumstances, with the information it has today

to make that order.”

                                     II. DISCUSSION

       Minor contends the court abused its discretion by requiring Minor to provide the

documents to the court which Minor wished to be sealed. We disagree.

       “An individual who has a record that is eligible to be sealed under this section may

ask the court to order the sealing of a record pertaining to the case that is in the custody



                                              4
of a public agency other than a law enforcement agency, the probation department, or the

Department of Justice, and the court may grant the request and order that the public

agency record be sealed if the court determines that sealing the additional record will

promote the successful reentry and rehabilitation of the individual.” (§ 786, subd. (e)(2).)

       “Under ‘well-settled principle[s] of statutory construction,’ we ‘ordinarily’

construe the word ‘may’ as permissive and the word ‘shall’ as mandatory, ‘particularly’

when a single statute uses both terms. [Citation.] In other words, ‘[w]hen the Legislature

has, as here, used both “shall” and “may” in close proximity in a particular context, we

may fairly infer the Legislature intended mandatory and discretionary meanings,

respectively.’ [Citation.]” (Tarrant Bell Property, LLC v. Superior Court (2011) 51
Cal. 4th 538, 542.)

       A denial of a motion for permissive intervention is reviewed for an abuse of

discretion. (Simpson Redwood Co. v. State of California (1987) 196 Cal. App. 3d 1192,

1199; In re J.W. (2015) 236 Cal. App. 4th 663, 668 [§ 781 grants the court discretion to

seal a juvenile’s delinquency records].) Thus, “a reviewing court will disturb the trial

court’s decision . . . only if, under all the circumstances, that choice is arbitrary and

capricious and is wholly unreasonable. [Citation.]” (People v. Moran (2016) 1 Cal.5th

398, 403.) “Generally, the moving party bears the burden to put the supporting evidence

before the court.” (People v. Ochoa (2016) 248 Cal. App. 4th 15, 29, fn. 3; see In re J.P.

(2014) 229 Cal. App. 4th 108, 127 [petitioner must make a prima facie showing to trigger

right to a hearing pursuant to § 388].)



                                               5
       First, education records, including student disciplinary records, are already

protected from disclosure under state and federal laws. (Rim of the World Unified School

Dist. v. Superior Court (2002) 104 Cal. App. 4th 1393, 1396-1399; 20 U.S.C § 1232g.)

Thus, it is unclear why a court-ordered sealing of those records would be necessary.

       Second, the only proffered reason respecting how sealing of Minor’s school

records would “promote the successful reentry and rehabilitation of” Minor was that

Minor would be applying to colleges soon. However, Minor did not carry his burden of

showing that colleges would require the entirety of Minor’s school records, i.e., that

colleges would require any records which would contain any reference to the allegation

in the petition. Moreover, as the People and the court below have suggested, it could be

beneficial for a school to continue to have access to information regarding the incident

both for the purposes of helping to rehabilitate and educate Minor and to protect other

students.

       Minor contends that requiring him to provide the records to the court for review

prior to any sealing order would be impractical. We disagree. As the court noted, Minor

had more ready access to those documents than did the court. Moreover, Minor bore the

burden of producing evidence to support his request. Without access to the records

Minor was requesting be sealed, or at least without some more specific description of

those records, the court could not truly exercise its discretion in ordering the records

sealed. Likewise, as also suggested by the court below, ordering Minor’s school records

sealed without any specific description of which documents were being sealed posed the



                                              6
danger that the sealing order would be interpreted overly broad to include records to

which school personnel might need access and which had nothing to do with the incident.

The court acted within its discretion in denying the request without prejudice to Minor

renewing the request later with evidence to support it.

                                   III. DISPOSITION

       The judgment is affirmed.

       CERTIFIED FOR PUBLICATION


                                                              McKINSTER
                                                                               Acting P. J.


We concur:

MILLER
                          J.

SLOUGH
                          J.




                                             7